Citation Nr: 1439912	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Missouri


THE ISSUE

Whether VA should provide the Veteran a particular exercise therapy device.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and H.P.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to October 1952, and from December 1952 to September 1968. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 decision letter of the Department of Veterans Affairs (VA) Medical Center in Biloxi, Missouri.  In January 2014, the Veteran and H.P. testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The determination of whether the particular exercise therapy device the Veteran is requesting is medically necessary or appropriate is a medical determination.  


CONCLUSION OF LAW

Whether VA should provide the Veteran a particular exercise therapy device is not an adjudicative matter and is beyond the Board's jurisdiction.  38 C.F.R. § 20.101(b), (d) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been rated 100 percent disabled since March 1971.  In December 2011, a VA Major Medical and Special Equipment Committee denied the Veteran's request for a particular exercise therapy device on the basis that the device was not medically indicated to assist with improved function.  The Veteran was informed of the decision in a letter dated the same month.  She appealed the decision.  As reflected in March and June 2012 statements, and her January 2014 testimony before the Board, she contends that the particular exercise therapy device she is requesting is necessary to maintain and improve her physical function.  

The Board's appellate jurisdiction extends to questions of eligibility for hospitalization, outpatient treatment, and nursing home and domiciliary care; for devices such as prostheses, canes, wheelchairs, back braces, orthopedic shoes, and similar appliances; and for other benefits administered by the Veterans Health Administration.  Medical determinations, such as determinations of the need for and appropriateness of specific types of medical care and treatment for an individual, are not adjudicative matters and are beyond the Board's jurisdiction.  Typical examples of these issues are whether a particular drug should be prescribed, whether a specific type of physiotherapy should be ordered, and similar judgmental treatment decisions with which an attending physician may be faced.  38 C.F.R. § 20.101(b).

In this case, the determination of whether the particular exercise therapy device the Veteran is requesting is medically necessary or appropriate is a medical determination of the type described in 38 C.F.R. § 20.101(b).  It is therefore not an adjudicative matter and is beyond the Board's jurisdiction.

The Board may address questions pertaining to its jurisdictional authority to review a particular case at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such question(s).  When the Board, on its own initiative, raises a question as to a potential jurisdictional defect, all parties to the proceeding and their representative(s), if any, will be given notice of the potential jurisdictional defect(s) and granted a period of 60 days following the date on which such notice is mailed to present written argument and additional evidence relevant to jurisdiction and to request a hearing to present oral argument on the jurisdictional question(s).  The date of mailing of the notice will be presumed to be the same as the date stamped on the letter of notification.  The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d).

Here, the Board sent the Veteran and her representative a letter on June 3, 2014.  The letter notified the Veteran of the potential jurisdictional defect in her case and informed her that she had 60 days following the date of the letter to present written argument and additional evidence relevant to jurisdiction, and to request a hearing to present oral argument on the jurisdictional question.  The Veteran did not respond.

As the question of whether VA should provide a particular exercise therapy device is not an adjudicative matter and is beyond the Board's jurisdiction, the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


